PER CURIAM:
Adrian Howard Jackson appeals the district court’s order dismissing without prejudice his motion, filed in his criminal case, to alter or amend judgment pursuant to Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Jackson, No. CR-98-1126-JFA (D.S.C. Sept. 8, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED